Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.705 Filed 12/23/20 Page 1 of 40




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

  RESURRECTION SCHOOL; CHRISTOPHER
  MIANECKI, individually and as next friend on
  behalf of his minor children C.M., Z.M., and N.M.;   No. 20-cv-1016
  and STEPHANIE SMITH, individually and as
  next friend on behalf of her minor child F.S.,       Hon. Paul L. Maloney
                 Plaintiffs,

         v.

  ROBERT GORDON, in his official capacity as the
  Director of the Michigan Department of Health
  and Human Services; DANA NESSEL, in her
  official capacity as Attorney General of the State
  of Michigan; LINDA S. VAIL, in her official
  capacity as the Health Officer of Ingham County;
  and CAROL A. SIEMON, in her official capacity
  as the Ingham County Prosecuting Attorney,
                  Defendants.


   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS UNDER
              FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) & (6)
______________________________________________________________________________

  GREAT LAKES JUSTICE CENTER
  Erin Elizabeth Mersino (P70886)
  5600 W. Mt. Hope Highway
  Lansing, Michigan 48917
  Tel: (517) 322-3207; Fax: (517) 322-3208
  erin@greatlakesjc.org

  AMERICAN FREEDOM LAW CENTER
  Robert J. Muise, Esq. (P62849)
  P.O. Box 131098
  Ann Arbor, Michigan 48113
  (734) 635-3756
  rmuise@americanfreedomlawcenter.org
  Attorneys for Plaintiffs


______________________________________________________________________________
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.706 Filed 12/23/20 Page 2 of 40




                                                  TABLE OF CONTENTS

                                                                                                                                     Page

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

ARGUMENT ...................................................................................................................................4

          I.         Plaintiff’s First Amended Complaint States Claims for Relief
                     that Are Plausible on Their Face ..............................................................................4

                     A.     Standard of Review ..........................................................................................4

                     B.     Neither Twombly nor Iqbal Compels Dismissal of this Case...........................5

                     C.     Twombly Does Not Compel Dismissal of this Case......................................... 6

                     D.     Iqbal Does Not Compel Dismissal of this Case................................................7

          II.        The First Amended Complaint Alleges Plausible Constitutional Violations…… ..8

                     A.     Defendants’ Order Violates Plaintiffs’ Free Exercise of Religion ................11

                             a. Defendants Show Animus toward Plaintiffs’
                                 Sincerely Held Religious Beliefs ..........................................................13

                             b. Defendants’ Order is Not Generally Applicable .....................................15

                             c. Defendants’ Order Fails Strict Scrutiny……………………………….. 15

                     B.     Defendants’ Order Violates Substantive Due Process Because
                            It is Arbitrary and Capricious ........................................................................16

                     C.     Defendants’ Order Violates the Equal Protection Clause ..............................17

                     D. The Pandemic Does Not Empower Defendants to Infringe
                        upon Fundamental Rights nor Does It Deprive this Court of
                        Its Duty to Say So………………………………………………………….. .18

          III.       Plaintiffs Sufficiently Pled Their Claims Under Michigan Law ...........................21

                     A. Defendants’ Order is Invalid Because Michigan Compiled Laws
                        § 333.2253 Does Not Authorize the MDHHS Director to
                        Control How Children Learn in a Private, Religious Classroom…………….21



                                                                     i
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.707 Filed 12/23/20 Page 3 of 40




                     B. To the Extent Michigan Compiled Laws § 333.2253 Authorizes
                        Defendant Gordon to Broadly Reorder Citizens’ Daily Lives, It
                        Violates the Nondelegation Clause of the Michigan Constitution ...................23

          IV.        The Court Should Hear and Decide this Case .......................................................25

                    A.     Standard of Review ........................................................................................25

                     C. The Eleventh Amendment Does Not Bar Plaintiffs’ Claims..........................25

                     D. The Court Should Not Abstain from Resolving Plaintiffs’ Claims .................26

                     E. The Court Has Jurisdiction to Hear and Decide this Case ..............................27

                     F. Plaintiffs Have Standing ..................................................................................28

                     F. The Case Is Ripe ..............................................................................................29

CONCLUSION ..............................................................................................................................30




                                                                    ii
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.708 Filed 12/23/20 Page 4 of 40




                             TABLE OF AUTHORITY

Cases

46th Cir. Trial Ct. v. Crawford Cty.,
719 N.W.2d 553, 559 (Mich. 2006)……………………………………………………….……..22

Abbott Labs. v. Gardner,
387 U.S. 136 (1967)……………………………………………………………………….……..29

Aetna Life Ins. Co. v. Haworth,
300 U.S. 227 (1937)………………………………………………………………….…………..27

Allen v. Wright,
468 U.S. 737 (1984)……………………………………...………………………………………29

Am. Freedom Law Ctr., Inc. v. Nessel,
No. 1:19-cv-153, 2020 U.S. Dist. LEXIS 60622 (W.D. Mich. Jan. 15, 2020)…………………..25

Ashcroft v. Iqbal,
556 U.S. 662 (2009)………………………………………………………...…………………...5, 6

Ass’n of Cleveland Fire Fighters v. City of Cleveland,
502 F.3d 545 (6th Cir. 2007)……………………………………………………………………...16

Bell Atlantic v. Twombly,
550 U.S. 544 (2007)…………………………………………………………………….............5, 6

Belcher v. Ford Motor Co.,
-- N.W. 2d --, 2020 WL 5580155 (Mich. Ct. App. Sept. 17, 2020).…………..………………...21

Bench Billboard Co. v. City of Cincinnati,
675 F.3d 974 (6th Cir. 2012).……………………………………………………..………………17

Bible Believers v. Wayne County,
805 F.3d 228 (6th Cir. 2015)……………………………………………………………...11, 15, 17

Bivens v. Six Unknown Federal Narcotics Agents,
403 U.S. 388 (1971).……………………………………………………..………………………..7

Brang, Inc. v. Liquor Control Comm.,
320 Mich. App. 652 (2017).…….………………………………………..……………………....25

Burwell v. Hobby Lobby Stores, Inc.,
573 U.S. 682 (2014)……………………………………………………………………………...12




                                        iii
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.709 Filed 12/23/20 Page 5 of 40




Cady v. Arenac Cty.,
574 F.3d 334 (6th Cir. 2009)…………………………………………………………………….26

Calvary Chapel Dayton Valley v. Sisolak,
140 S. Ct. 2603 (2020)………………………………………………………………….…............2

Cantwell v. Conn.,
310 U.S. 296 (1940)……………………………………………………………………………...20

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
508 U.S. 520 (1993)……………………………………………………………………......3, 11, 15

Ctr. for Bio- Ethical Reform, Inc. v. Napolitano,
648 F.3d 365 (6th Cir. 2011)…………………………………………….........................................5

Danville Christian Acad., Inc. v. Beshear,
No. 20A96, 2020 WL 7395433 (U.S. Dec. 17, 2020)…………………………………………3, 15

Detroit Pub. Sch. v. Conn,
308 Mich. App. 234 (2014)………………………………………………………………………21

Elrod v. Burns,
427 U.S. 347 (1976)………………………..………………………………………………….....26

Emp’t Div., Dep’t of Human Resources of Oregon v. Smith,
494 U.S. 872 (1990)……………………..………………………………………………….........15

Erickson v. Pardus,
551 U.S. 89 (2007)………………………..………………………………………………….........5

Ex parte Young,
209 U.S. 123 (1908)…………………………………………………………………………...…25

Grayned v. City of Rockford,
408 U.S. 104 (1972)………………………………………….…………………………………..16

Hoover Investments, Inc. v. City of Charlotte,
No. 1:04-CV-689, 2005 WL 8172520 (W.D. Mich. Apr. 26, 2005)……………………………..26

Howell v. Sanders,
668 F.3d 344 (6th Cir. 2012)……………………………………………………………………...26

In re Certified Questions From U.S. District Court, Western District of Michigan, Southern
Division, No. 161492, 2020 WL 5877599 (Mich. Oct. 2, 2020)………………………………...22




                                            iv
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.710 Filed 12/23/20 Page 6 of 40




In re Implementing Section 6w of 2016 PA 341 for Cloverland Elec. Coop.,
329 Mich. App. 163 (2019)………………………………………………………………………21

In re Reliability Plans of Elec. Utilities for 2017-2021,
949 N.W.2d 73 (Mich. 2020)………………………………..……………………………………21

Jacobson v. Commonwealth of Massachusetts,
197 U.S. 11 (1905) ………………………………………………………….……..………..passim

Jones v. City of Cincinnati,
521 F.3d 555 (6th Cir. 2008)……………………………………………………………………...8

Libertas Classical Association v. Whitmer,
No. 1:20-CV-997, 2020 WL 6498761 (W.D. Mich. Nov. 3, 2020)……………...……………….26

Louisiana Power & Light Co. v. City of Thibodaux,
360 U.S. 25 (1959)……………………………………………………………………………….27

Meyer v. Nebraska,
262 U.S. 390 (1923)…………………………..………………………………………………….16

Mich. Rest. & Lodging Ass’n v. Gordon,
No. 1:20-CV-1104, 2020 WL 7053230 (W.D. Mich. Dec. 2, 2020)…..…………………..……...27

Mills v. Barnard,
869 F.3d 473 (6th Cir. 2017)………………………………………………………………………4

Nat’l Rifle Assoc. of Am. v. Magaw,
132 F.3d 272 (6th Cir. 1997)……………………………………………………………………...29

Nietzke v. Williams,
490 U.S. 319 (1989)……………………………………………………………………………….6

Ohio Nat’l Life Ins. Co. v. United States,
922 F.2d 320 (6th Cir. 1990)……………………………………………………………………...25

Opinion of the Justices,
52 N.E. 2d 974 (1944)……………………………………………………………...…………….24

People v. Nyx,
734 N.W.2d 548 (Mich. 2007)……………………………………………………………...……22

People v. Vanderpool,
-- N.W.2d --, 2020 WL 3967817 (Mich. July 13, 2020) …………………………………...……21




                                      v
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.711 Filed 12/23/20 Page 7 of 40




Phillips v. City of New York,
775 F.3d 538 (2d Cir. 2015) ……………………………………….…………………………….20

Pierce v. Society of Sisters,
268 U. S. 510 (1925)……..……………………………………….………………………………15

Roberts v. Neace,
457 F. Supp. 3d 595 (E.D. Ky. May 4, 2020)……………………….…………………………….18

Roberts v. Neace,
958 F.3d 409 (6th Cir. May 9, 2020)……………………………………………………………..18

Roman Catholic Diocese of Brooklyn v. Cuomo,
No. 20A87, 2020 WL 6948354 (U.S. Nov. 25, 2020)……………………….……………...passim

R.R. Comm’n of Tex. v. Pullman Co.,
312 U.S. 496 (1941)……………………………………………………….……………………..26

Scheuer v. Rhodes,
416 U.S. 232 (1974)……………………………………………………….………………………6

Semlow Peak Performance Chiropractic v. Whitmer,
No. 20-206-MZ (Mich. Ct. Claims)……………………………………………………………....27

Soos v. Cuomo,
470 F. Supp. 3d 268 (N.D.N.Y. June 26, 2020)……………………..……………………………20

Steffel v. Thompson,
415 U.S. 452 (1974)…………………………..……………………………………………….....29

Susan B. Anthony List v. Driehaus,
134 S. Ct. 2334 (2014)………...…………………………………………………….……………28

Thomas v. Review Bd. of Indiana Employment Security Div.,
450 U.S. 707 (1981)…………………………………………………………………..………….12

Thomas v. Union Carbide Agric. Prod. Co.,
473 U.S. 568 (1985)……………………………………………………………………………...29

Warth v. Seldin,
422 U.S. 490 (1975)……………………...…………………………………………..…………..28

Wayne Cty. v. AFSCME Local 3317,
325 Mich. App. 614 (2018)……………………...……………………………………………….21




                                     vi
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.712 Filed 12/23/20 Page 8 of 40




Wisconsin v. Yoder,
406 U. S. 205 (1972)……………………...……………………………………………………....15


Constitutions and Statutes

U.S. Const. art. III, § 2……………………………………………………………………………27

42 U.S.C. § 1983…………………………………………………………………………………26

Fed. R. Civ. P. 12(b)…...…………………………………………………………………….passim

Fed. R. Civ. P. 15…..…...………………………………………………………………………….3

MCL § 333.2253………………………………………………………………………...…. passim




                                     vii
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.713 Filed 12/23/20 Page 9 of 40




                                        INTRODUCTION

       Defendants’ Motions to Dismiss confirm their disregard for the constitutional rights and

religious autonomy of Plaintiffs and affirm their desire to control every aspect of life, even within

the private walls of religious institutions. With apparent resentment, Defendants complain that

Plaintiffs “ask to override the judgment of the State’s public health experts.” ECF No. 14, Page

ID 232. Defendants ignore that the relief Plaintiffs seek is entirely consistent with CDC and WHO

guidelines and would do no harm to public health. Defendants bang the gong of “science,” but

then offer none to explain why masks are needed at all times in the classroom, especially when

children are distanced from each other, seated at their desks, in a room with state-of-the-art air

filtration and robust sanitation and screening measures.1 Defendants argue that “[e]xperts agree

that being anywhere within six feet of an infected person put[s] an individual at a high risk of

contracting the disease.” ECF No. 14, Page ID 235. Plaintiffs, however, do not seek for students

to be unmasked in close contact; rather, their request is narrow and poses no danger to public

health—and certainly no more than existing exemptions in the MDHHS order.

       Defendants argue that ordering all school children to wear masks for the duration of the

school day is necessary to combat the spread of COVID-19, and in their next breath say that

Michigan’s numbers have only risen since altering its kindergarten through fifth grade mask order.

Defendants seem to lack the humility to assess whether their “mitigation effort” in this regard is

working. It is not. In reality, it accomplishes little to nothing.2 Defendants’ exhibits, see ECF



1 Defendants have never offered any explanation for changing their kindergarten through fifth
grade mask policy. In late September, when Defendants decided it was “necessary” to change
their previous order case counts in schools, particularly in the younger grades remained extremely
low.
2 The numbers, if anything, suggest the opposite of Defendants’ assertions: case counts were

steadily low both in schools and in the community in August and September and only began to
rise after the MDHHS order was expanded to require masks of kindergartners through fifth graders.


                                                -1-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.714 Filed 12/23/20 Page 10 of 40




No. 14, Exs. 1-23, show that this measure is not actually supported by science. Defendants should

not be permitted to violate Plaintiffs’ constitutional rights of religious freedom or to direct the

education of their children on such flimsy grounds. It is imperative to both actually hold

Defendants to their burden of proof and to ask: at what cost must Defendants’ order be

implemented? Surely, the loss of our constitutional freedoms is too high a cost. As Justice Alito

recently explained, “As more medical and scientific evidence becomes available, and as States

have time to craft policies in light of that evidence, courts should expect policies that more

carefully account for constitutional rights.” Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct.

2603, 2605 (2020) (J. Alito, dissenting).

       Contrary to the swell of Defendants’ urgings, it is the proper role of the Court to fully

adjudicate claims where, as here, Plaintiffs have sufficiently pled legally cognizable claims

questioning the overreach of the executive branch. Plaintiffs respectfully submit this opposition

to Defendants motion to dismiss under Rules 12(b)(1) and (6) of the Federal Rules of Civil

Procedure. For the reasons that follow, and those also argued in Plaintiff’s Motion and Reply in

Support of their Motion for Temporary Restraining Order and Preliminary Injunction, this Court

should deny the motion.

                                        BACKGROUND

       Plaintiffs filed their complaint on October 22, 2020. ECF No. 1. On October 27, 2020,

Plaintiffs motioned for an emergency temporary restraining order and preliminary injunction to

protect their constitutional rights while in the classroom of their religious school. ECF No. 7 & 8.

This Court denied Plaintiffs’ motion for a temporary restraining order on October 30, 2020. ECF

No. 11. On November 18, 2020, Defendants Gordon and Nessel filed a motion to dismiss, and

Defendants Vail and Siemon filed a separate motion to dismiss. ECF Nos. 13, 14, 15, & 16. On




                                               -2-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.715 Filed 12/23/20 Page 11 of 40




November 25, 2020, Defendants filed separate responses to Plaintiffs motions for preliminary

injunction. ECF Nos. 18, 19, & 20. In those filings, Defendants largely relied on their Motions to

Dismiss for its factual basis, exhibits, and primary legal arguments. See ECF Nos. 18, 19, & 20.

       Pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, Plaintiffs responded

to this motion by amending their complaint. ECF No. 21. This Court ordered for a response to

the Defendants’ motions to dismiss pursuant to Rule 15(a)(3). ECF No. 23. This Court denied

Plaintiffs’ Motion for a Preliminary Injunction on December 16, 2020, and Plaintiffs appealed to

the United States Sixth Circuit Court of Appeals on December 18, 2020. ECF Nos. 24 & 25. Due

to the repetitive nature of the arguments in Defendants’ Motions to Dismiss and Response to

Plaintiffs’ Motion for Preliminary Injunction, Plaintiffs incorporate by reference the arguments

contained in ECF Nos. 7, 8, & 22 and largely repeat the same opposition.

       Plaintiffs, however, highlight two relevant matters. First, Plaintiffs’ First Amended

Complaint challenges Defendants’ enforcement and enactment of orders requiring young children

in grades kindergarten through fifth grade to wear a mask while socially distanced from one

another and while seated in the classroom. Defendants have routinely issued order after order.

The most current order is attached as Exhibit 1 to this Opposition. It is expected Defendants will

continue to issue orders every few weeks for the next several months and that the issuance of the

orders by Director Gordon will not moot Plaintiffs’ claims because the infringement on Plaintiffs’

constitutional freedom, given Defendants’ position, will remain the same without court

intervention. See, e.g., Danville Christian Acad., Inc. v. Beshear, No. 20A96, 2020 WL 7395433,

at *2 (U.S. Dec. 17, 2020) (Gorsuch, J., dissenting) (“the Constitution cannot be evaded merely by

multiplying the decrees.”) (citing Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520,

539–540 (1993)); see also Roman Catholic Diocese v. Cuomo, 208 L.Ed.2d 206, 210 (U.S. 2020)




                                              -3-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.716 Filed 12/23/20 Page 12 of 40




(concluding that the challenge to the COVID-19 order was not moot despite reclassification of

areas and thus a change in the restrictions, stating that “injunctive relief is still called for because

the applicants remain under a constant threat that the area in question will be reclassified as red or

orange” and thus again be subject to restrictions).

         Second, the standard for a sufficient pleading under Rule 12 (b)(6) is low and dissimilar

from the preliminary injunction standard. So while this Court denied Plaintiffs’ Motion for

Preliminary Injunction, it should not dismiss Plaintiffs’ entire case for failure to state plausible and

sufficient claims.

                                            ARGUMENT

         Defendants ask this Court to dismiss Plaintiff’s First Amended Complaint. Defendants

challenge this Court’s jurisdiction to hear this case pursuant to Rule 12(b)(1) and test the legal

sufficiency of the complaint under Rule 12(b)(6). This Court should reject Defendants’ arguments

and deny their motions.

         While jurisdiction is a threshold issue that must be resolved before reaching the merits on

any claim, Plaintiffs will first address Defendants’ arguments under Rule 12(b)(6) since these

arguments will further demonstrate and establish the appropriate context for why this Court has

jurisdiction to resolve this case and why declaratory and injunctive relief are the appropriate

remedies. We turn now to Defendants’ arguments under Rule 12(b)(6).

    I.      Plaintiff’s First Amended Complaint States Claims for Relief that Are Plausible
            on Their Face.

            A. Standard of Review.

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege facts sufficient to state

a claim for relief that is “plausible on its face” and, when accepted as true, are sufficient to “raise

a right to relief above the speculative level.” Mills v. Barnard, 869 F.3d 473, 479 (6th Cir. 2017)



                                                  -4-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.717 Filed 12/23/20 Page 13 of 40




(citation omitted). “A claim is plausible on its face if the ‘plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Ctr. for Bio- Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369 (6th Cir. 2011)

(quoting Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007)). When reviewing Defendants’

motions under Rule 12(b)(6), the Court must construe the First Amended Complaint in the light

most favorable to Plaintiffs, accept its factual allegations as true, and draw all reasonable

inferences in Plaintiffs’ favor. Jones v. City of Cincinnati, 521 F.3d 555, 559 (6th Cir. 2008).

        B. Neither Twombly nor Iqbal Compels Dismissal of this Case.

        In their motions, Defendants rely on Bell Atlantic v. Twombly, 550 U.S. 544 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), but this reliance is unavailing. These cases, individually

or in combination, do not bury every constitutional violation that comes their way.

        And more fundamentally, they do not create a “heightened” pleading standard under the

Federal Rules since that “can only be accomplished by the process of amending the Federal Rules,

and not by judicial interpretation.” Twombly, 550 U.S. at 569, n. 14 (internal quotations omitted).

Indeed, the Court in Twombly stated, “[W]e do not require heightened fact pleading of specifics,

but only enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

        In Erickson v. Pardus, 551 U.S. 89 (2007), a case decided shortly after Twombly, the

Supreme Court reversed a dismissal granted under Rule 12(b)(6).               In doing so, the Court

reemphasized the liberal Rule 8 pleading standard, which “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief.’” Id. at 93. Furthermore, the

Court stated, “Specific facts are not necessary; the statement need only ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Id. (quoting Twombly, 550




                                                  -5-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.718 Filed 12/23/20 Page 14 of 40




U.S. at 555). Upon application of this standard, the Court held that it was error for the Court of

Appeals to conclude that the allegations were “too conclusory” for pleading purposes. Id. at 94.

       In sum, the liberal Rule 8 pleading standard described in Erickson is the standard that

governs in this case.

       C. Twombly Does Not Compel Dismissal of this Case.

       Twombly presented “the antecedent question of what a plaintiff must plead in order to state

a claim under § 1 of the Sherman Act.” Twombly, 550 U.S. at 554-55. Thus, in the context of a

Rule 12(b)(6) motion to dismiss, the Court was deciding what a plaintiff must plead to properly

state a claim under the Sherman Act’s restraint of trade provision. In doing so, the Court

reemphasized the liberal Rule 8 pleading standard and noted that while a complaint challenged

under Rule 12(b)(6):

       does not need detailed factual allegations, a plaintiff’s obligation to provide the
       “grounds” of his “entitlement to relief” requires more than labels and conclusions,
       and a formulaic recitation of the elements of a cause of action will not do. Factual
       allegations must be enough to raise a right to relief above the speculative level, on
       the assumption that all the allegations in the complaint are true (even if doubtful in
       fact).

Twombly, 550 U.S. at 555 (internal punctuation and citations omitted). The Court cited with

approval Nietzke v. Williams, 490 U.S. 319, 327 (1989), which stated that “Rule 12(b)(6) does not

countenance . . . dismissals based on a judge’s disbelief of a complaint’s factual allegations,” and

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), which stated that a well-pleaded complaint may

proceed even if it appears “that a recovery is very remote and unlikely.”

       As the Court noted in Twombly, stating a claim under the restraint of trade provision of the

Sherman Act requires a complaint with enough factual matter, taken as true, to suggest that an

agreement was made. Twombly, 550 U.S. at 556. An allegation of parallel business conduct and

a bald assertion of conspiracy are not sufficient to state a claim under this provision of the Act. Id.



                                                 -6-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.719 Filed 12/23/20 Page 15 of 40




The Court observed that parallel business conduct, without more, does not suggest a conspiracy,

and a conclusory allegation of agreement at some unidentified point in time does not supply facts

adequate to show illegality. Id. at 556-57.

       Needless to say, Plaintiffs have not advanced a restraint of trade claim under the Sherman

Act, nor have they advanced a conspiracy claim requiring some factual evidence of an agreement.

Twombly does not compel a dismissal of the First Amended Complaint in this case.

   D. Iqbal Does Not Compel Dismissal of this Case.

       In Iqbal, the plaintiff sought damages against high-ranking officials in their individual

capacities pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971),

which creates an implied private cause of action for damages against federal officers. As the Court

noted, “The factors necessary to establish a Bivens violation will vary with the constitutional

provision at issue.” Iqbal, 556 U.S. at 676.

       The constitutional claim at issue in Iqbal was for discrimination based on the suspect

classifications of race, religion, and national origin. Id. at 677. As the Court noted, in order to

recover damages for a claim based on invidious discrimination, the plaintiff must plead and prove

that each individual defendant acted with a discriminatory purpose. Id. at 676-77. The plaintiff’s

claim for civil damages against former Attorney General John Ashcroft and FBI Director Robert

Mueller, however, was based on conclusory allegations devoid of any factual basis demonstrating

that it was even remotely plausible that these high-ranking officials were personally liable for the

alleged discrimination. Id. at 680-84. Consequently, the Court dismissed the complaint, stating,

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S.

at 570). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory




                                                 -7-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.720 Filed 12/23/20 Page 16 of 40




statements, do not suffice.” Iqbal, 556 U.S. at 678. Accordingly, “only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679. Because the plaintiff only

provided conclusory allegations with no facts demonstrating that either the former Attorney

General or the FBI Director, as individuals, acted with a discriminatory purpose, the complaint

failed to meet the minimal pleading standard of Rule 8 to support a claim for damages against

these high-ranking government officials.

         Unlike Iqbal, Plaintiffs are not seeking to hold any government official personally liable

for damages under a Bivens cause of action. Rather, Plaintiffs are seeking declaratory and

injunctive relief against certain government officials who are responsible in their official capacities

for creating, implementing, and/or enforcing the challenged policy.             More fundamentally,

Plaintiffs do not rely on “threadbare recitals” and “mere conclusory statements” to support their

claims. Rather, the First Amended Complaint alleges many detailed and specific facts, which must

be accepted as true, along with every reasonable inference, even if the Court or Defendants do not

believe them to be true. See Nietzke, 490 U.S. at 327.

         In the final analysis, the pleading sets forth sufficient facts to give Defendants fair notice

of what the claims are and the grounds upon which they rest, as required by the Federal Rules. We

turn now to the substantive claims.

   II.      The First Amended Complaint Alleges Plausible Constitutional Violations.

         Petitioners’ factual assertions and legal arguments are well supported in their First

Amended Complaint and should not be dismissed.

         Defendants attached exhibits and ask this Court to take judicial notice of disputed facts.

This is incorrect for at least two reasons. First, it is an improper use of Rule 12(b)(6)—a rule

which requires the Court to draw all reasonable inferences in favor of Plaintiffs. Jones, 521 F.3d.




                                                 -8-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.721 Filed 12/23/20 Page 17 of 40




at 559. Second, Defendants’ exhibits do not reasonably provide a proper factual or scientific basis

for why kindergarten through fifth grade students should wear masks at all times while socially

distanced at their desks in the classroom. In other words, the exhibits are not relevant to the

specific issues of this case.

        Defendants Gordon and Nessel claim to provide scientific support for their order, but what

Defendants provide is surprisingly unconvincing and inapplicable. Exhibit 1 references two adult

masking studies, one of health care workers who work in a health care system and the other

pertaining to hairstylists and the use of masks during close contact. Exhibit 3 references the WHO,

but the WHO does not support forced masking on children. Exhibit 4 promotes social distancing

and states “[m]asks are especially important in times when physical distancing is difficult.”

Exhibit 4 does not explain the scientific need for masks when physical distancing is possible.

Exhibit 5 discusses asymptomatic versus symptomatic cases and is not helpful. Exhibit 6 does not

discuss masks but promotes social distancing as effective mitigation. Exhibit 7 generally discusses

social distancing and masks but provides no elucidation regarding a private classroom setting or

the scientific benefit of masks for children or the need for them when the children are socially

distanced. Exhibit 8 explores long-range aerosol transmission in crowded or poorly ventilated

spaced. This is unhelpful as the classrooms at Resurrection School are not crowded nor poorly

ventilated.   The school is equipped with UV-C lights and air filtration that kill airborne

contaminants. Exhibit 9 is a partial abstract with no study attached. From the partial abstract,

there is nothing to indicate that this study relates to the efficacy of masking children who are

socially distanced. Exhibit 10 is a repeat of the hairstylist study contained in Exhibit 1 and

discusses masking at close range. The exhibit repeats a quotation of CDC Director Dr. Robert

Redfield. The CDC does not force children who are socially distanced in the classroom to wear




                                               -9-
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.722 Filed 12/23/20 Page 18 of 40




masks. Exhibit 11 is the CDC website, and it states, “Masks should not be worn by Children

younger than 2 years old, anyone who has trouble breathing, anyone who is unconscious,

incapacitated or otherwise unable to remove the mask without assistance. Wearing masks may be

difficult for some people with sensory, cognitive, or behavioral issues. If they are unable to wear

a mask properly or cannot tolerate a mask, they should not wear one, and adaptations and

alternatives should be considered.” (emphasis added). Exhibit 12 addresses public settings and

fails to provide any scientific support for requiring masks when social distancing is possible.

Exhibit 13 contains the beginning of an article and the option to sign in or sign up to the news

outlet. However, from the one sentence included in the exhibit, it suggests that the article discusses

the use of masks when in close contact with others, not when social distancing is possible.

         Exhibit 14 discusses many variables, but nothing about children or the need for masking

outside of close contact. Exhibit 14 also states “[m]asks alone . . . may have only a small effect.”

Exhibit 15 discusses studies concluding that “evidence is not sufficiently strong to support the

widespread use of facemasks as a protective measure against covid-19.” Exhibit 15 sets forth the

“precautionary principle” that “sometimes [we should] act without definitive evidence, just in

case.” The author then advocates for the use of face masks without evidence that they are “just in

case.”

         Exhibit 16 reports conflicting studies, including several studies that found masks provided

no difference in the prevention of flu-like illnesses. Exhibit 16 ends with the conclusion: “More

evidences are still needed to better clarify the effectiveness of masking in various circumstances.”

Exhibit 17 recognizes that “appropriate and consistent use of masks may be challenging for some

students. . . including: Younger students, such as those in early elementary school.”




                                                - 10 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.723 Filed 12/23/20 Page 19 of 40




        Exhibit 17 also reflects the CDC’s position that students seated six feet apart in the

classroom are not required to wear masks, but that “masks may be considered.” Exhibit 18 is again

from the CDC, discussing children and masks, but again the CDC does not require children to

wear masks in the classroom when socially distanced. Exhibit 19 discusses the long-term effect

of COVID but does not address a scientific basis for a children’s mask mandate for socially

distanced children.

        In short, Defendants prove in nineteen exhibits what could be said in one sentence:

Defendants do not have a scientific basis for the challenged aspect of the order.

        The data provided by Defendant Vail is similarly inapposite to the facts of this case. Many

of the hyperlinks provided by Defendant Vail no longer work. Of the hyperlinks that do work, the

information is scant. Defendant Vail points to an article containing a tweet from Dr. Redfield.

https://www.cbsnews.com/news/covid-face-mask-protection-vaccine-cdc-director/ (last visited

Dec. 9, 2020). The tweet appears to be a repeat of a quote from Exhibit 10 with no supporting

evidence.   A couple of the studies address masking in the healthcare setting “when social

distancing is not possible.”      https://jamanetwork.com/journals/jama/fullarticle/2768532 (last

visited Dec. 9, 2020). The scant evidence submitted by Defendants fails to provide the necessary

basis for imposing the restrictions at issue here. Further, none of these ultra vires exhibits, attached

to Defendants’ motions to dismiss, may properly be considered by the Court when asking for a

dismissal on the pleadings for failure to state a claim.

        A. Defendants’ Order Violates Plaintiffs’ Free Exercise of Religion.

        “The principle that government may not enact laws that suppress religious belief or practice

is . . . well understood.” Lukumi, 508 U.S. at 523. In Bible Believers v. Wayne County, 805 F.3d

228 (6th Cir. 2015), the en banc court stated:




                                                 - 11 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.724 Filed 12/23/20 Page 20 of 40




        The right to free exercise of religion includes the right to engage in conduct that is
        motivated by the religious beliefs held by the individual asserting the claim. . . .
        The government cannot prohibit an individual from engaging in religious conduct
        that is protected by the First Amendment. . . .

Id. at 255-56. Here, the challenged order interferes with Plaintiffs’ religious conduct of receiving

a Catholic Education, enriched with Plaintiff Resurrection School’s disciplinary policies and virtue

curriculum. The order interferes with the school’s lessons, requiring Plaintiffs to reorder what

they must teach (mandated masking requirements) and the value to which it should place on those

lessons (a high value as it is criminal not to wear the masks). Defendants argue that their order

does not violate Plaintiffs’ sincerely held religious beliefs. But Plaintiffs, not Defendants, are the

judges of that.

        In Thomas v. Review Board of Indiana Employment Security Division, 450 U.S. 707

(1981), the Supreme Court considered the conscientious objection of a young Jehovah Witness

who worked in a foundry. Id. at 710. Thomas’ employers transferred him to work making turrets

that would eventually become part of a tank. Id. Thomas refused to be complicit in work he found

morally objectionable and lost his job. Id. Thomas was denied unemployment benefits and sued.

The Court held that Thomas’s right to free exercise of religion was violated. The Court held that

“it is not for us to say that the line he drew was an unreasonable one.” Id. at 715. And the Court

further noted: “Particularly in this sensitive area, it is not within the judicial function and judicial

competence to inquire whether the petitioner or his fellow worker more correctly perceived the

commands of their common faith. Courts are not arbiters of scriptural interpretation.” Id. at 716.

        A few terms ago, the Supreme Court examined whether the government’s interest in

ensuring public health allowed it to mandate that employers provide and facilitate access to

“emergency contraception” for its employee, when doing so violated the employers’ religious

beliefs. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 726 (2014). The Court found that



                                                 - 12 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.725 Filed 12/23/20 Page 21 of 40




requiring the employer to violate his religious conscience or face penalties and fines from the

government imposed a substantial burden on the employer’s free exercise of religion. Id. at 728.

       Here, Plaintiffs’ sincerely held religious beliefs call them to provide and to receive

religious educations in accordance with their Catholic beliefs. Plaintiffs cannot achieve this goal

by re-focusing the goals of the classroom, navigating the disruptions caused to the young children

caused by masks, or by being complicit in forcing young children to wear masks when it is

negatively affecting their ability to receive their education or otherwise flourish in the classroom.

Plaintiff Resurrection school objects to forcing young children to wear masks when the child is

socially distanced, seated at his/her desk, and not posing harm to anyone. See, e.g., ECF No. 21,

Page ID 642-44 at ¶¶ 24-35. Plaintiffs Smith and Mianecki object to the order and its infringement

of their rights as parents. See, e.g., ECF No. 21, Page ID 642, 644 at ¶¶ 25, 33-35, 40-42.

Defendants’ order penalizes and criminalizes this exercise of conscience. See, e.g., ECF No. 21,

Page ID 650-59 at ¶¶ 84-132. Indeed, as a direct result of the mask mandate, Plaintiff Smith is

unable to send her child to Catholic school and is thus being deprived of her rights guaranteed by

the First Amendment. ECF No. 21, Page ID 644-45 at ¶¶ 43-54.

               a. Defendants Show Animus toward Plaintiffs’ Sincerely Held Religious
                  Beliefs.

       Defendants express a comprehensive misunderstanding and prejudice for Plaintiffs’

religious beliefs. Defendants’ motions to dismiss notably begin with an attempt to tar Plaintiffs’

reputations. Defendants Gordon and Nessel villainize and misrepresent Plaintiffs’ religious

beliefs, characterizing their sincerely held Catholic faith as “a worldview—thoroughly rebutted by

scientific study” that “turns a blind eye to the immeasurable suffering imposed on all of our friends,

family, and neighbors, particularly the elderly and the vulnerable.” ECF No. 14, Page ID 231.

And while those two Defendants condemn Plaintiffs, the next two Defendants, Vail and Siemon,



                                                - 13 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.726 Filed 12/23/20 Page 22 of 40




mock them, commenting that Plaintiffs do not seem to have objections to using eyeglasses to see

or to wearing hats or scarves in cold weather. ECF No. 16, Page ID 488. Of course, Defendants

are not presently forcing Plaintiffs to wear eye glasses under threat of criminal and civil penalties,

nor are they presently requiring Plaintiffs to wear hats and scarves at all times regardless of

temperature (which would be the equivalent to forcing children to wear masks at all times during

the school day regardless of socially distancing).3

       Defendants’ order expresses animus toward religious schools. The order allows religious

worship amongst the general population without masks and without social distancing but would

penalize Plaintiffs for the same. The order allows athletes to play sports without masks but would

penalize Plaintiffs for the same. The order allows speakers to present to an audience six feet away

but disallows school children the ability to learn and participate in the classroom without a mask

at the same distance. The order may address public venues, but Plaintiff Resurrection School is

private. It disallows any visitors to the school, and it operates under strict screening and sanitation

protocol. The school uses a state-of-the-art air purifier and UV-C lights, and it fogs with a

microbial fogger three times a day. The classroom is a controlled and private setting. There is no

reason to require these children, seated at their desks and socially distanced, to wear masks for the

entire duration of the school day. Defendants fail to articulate a basis for disrupting Catholic

education under the facts pled by Plaintiffs in their First Amended Complaint but allowing the

children and members of the public to engage with each other for purposes other than religious

education.



3The CDC reports that thousands of people die each year due to cold-related deaths, including 0.2
children per 1 million in the five to fourteen-year-old age range, making the mortality rate of cold
weather close to the mortality rate of school-aged children from COVID-19.
https://www.cdc.gov/nchs/data/nhsr/nhsr076.pdf, last visited Dec. 23, 2020; ECF No. 21, Page ID
651-52 ¶ 94.


                                                - 14 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.727 Filed 12/23/20 Page 23 of 40




                b. Defendants’ Order is Not Generally Applicable.

        Due to the numerous exceptions, the challenged restriction fails this highest level of

scrutiny. See Church of the Lukumi Babalu Aye, Inc., 508 U.S. at 547 (“It is established in our

strict scrutiny jurisprudence that a law cannot be regarded as protecting an interest ‘of the highest

order’ . . . when it leaves appreciable damage to that supposedly vital interest unprohibited.”)

(internal quotations and citation omitted). As pled in Plaintiffs’ First Amended Complaint,

Defendants’ order provides numerous exemptions from the mask mandate, such as giving a secular

speech six feet away from the audience, participating in school sports, engaging in religious

worship at a house of worship, voting, etc. Participating in Catholic education is at least as

important and furthers no greater harm. Indeed, due to Plaintiffs’ vigilant safety precautions, the

relief Plaintiffs’ seek is far safer than the exemptions allowed by Defendants.

                c. Defendants’ Order Fails Strict Scrutiny.

        Even if this Court were to deem Defendants’ order generally applicable, Plaintiffs’ free

exercise claim as pled in their First Amended Complaint requires heightened scrutiny because

“‘application of a neutral, generally applicable law to religiously motivated action” also implicates

‘the right of parents’ ‘to direct the education of their children.’” Danville Christian Acad., Inc. v.

Beshear, No. 20A96, 2020 WL 7395433, at *1 (U.S. Dec. 17, 2020) (citing Emp’t Div., Dep’t of

Human Resources of Oregon v. Smith, 494 U.S. 872, 881 (1990); Pierce v. Society of Sisters, 268

U. S. 510 (1925); Wisconsin v. Yoder, 406 U. S. 205 (1972)). Plaintiffs’ Amended Complaint

sufficiently pleads this hybrid claim. See ECF No. 21, Page ID 642, 644, 651 at ¶¶ 25, 33-35, 40-

42, 144-47. Defendants’ order is not narrowly tailored, it does not use the least restrictive means,

and, therefore, it violates Plaintiffs’ right to religious exercise. For this reason and those previously




                                                 - 15 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.728 Filed 12/23/20 Page 24 of 40




addressed in Plaintiffs’ Motion, Brief, and Reply in Support of a Preliminary Injunction, ECF Nos.

7, 8, and 22, Plaintiffs’ free exercise claim should not be dismissed.

       B. Defendants’ Order Violates Substantive Due Process Because It Is Arbitrary
          and Irrational.

       In Meyer v. Nebraska, 262 U.S. 390 (1923), the Court addressed the question of “whether

the statute as construed and applied unreasonably infringes the liberty guaranteed to the plaintiff

in error by the Fourteenth Amendment.” Id. at 399. As stated by the Court:

       While this Court has not attempted to define with exactness the liberty thus
       guaranteed, the term has received much consideration and some of the included
       things have been definitely stated. Without doubt, it denotes not merely freedom
       from bodily restraint but also the right of the individual to contract, to engage in
       any of the common occupations of life, to acquire useful knowledge, to marry,
       establish a home and bring up children, to worship God according to the dictates of
       his own conscience, and generally to enjoy those privileges long recognized at
       common law as essential to the orderly pursuit of happiness by free men. . . .
       established doctrine is that this liberty may not be interfered with, under the guise
       of protecting the public interest, by legislative action which is arbitrary or without
       reasonable relation to some purpose within the competency of the State to effect.
       Determination by the legislature of what constitutes proper exercise of police
       power is not final or conclusive but is subject to supervision by the courts.

Id. at 399-400 (emphasis added).

       The Supreme Court has warned that “if arbitrary and discriminatory enforcement is to be

prevented, laws must provide explicit standards for those who apply them.” Grayned v. City of

Rockford, 408 U.S. 104, 108-09 (1972). Otherwise, the law “impermissibly delegates basic policy

matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis.” Id.

Furthermore, if the law at issue interferes with constitutional rights, the court will apply a more

stringent test. Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 551 (6th Cir.

2007). Defendants’ order lacks any rational basis and, in fact, is arbitrary and capricious.

Defendants assert that this order is needed because their “scientific data” proves that k-5 students

should be masked at all times in school, even when socially distanced. But the data upon which



                                               - 16 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.729 Filed 12/23/20 Page 25 of 40




they rely has no rational or substantive relationship to this overburdensome order drawn with

arbitrary lines. And worse, the challenged order carries with it criminal penalties. Defendants’

order is constitutionally unsound and violates Plaintiffs’ fundamental right to due process.

Plaintiff’s substantive due process claim should not be dismissed.

       C. Defendants’ Order Violates the Equal Protection Clause.

       When the government treats an individual disparately “as compared to similarly situated

persons and that such disparate treatment . . . burdens a fundamental right, targets a suspect class,

or has no rational basis,” such treatment violates the equal protection guarantee of the Fourteenth

Amendment. Bible Believer, 805 F.3d at 256 (internal quotations and citation omitted) (emphasis

added). “In determining whether individuals are ‘similarly situated,’ a court should not demand

exact correlation, but should instead seek relevant similarity.” Bench Billboard Co. v. City of

Cincinnati, 675 F.3d 974, 987 (6th Cir. 2012) (internal quotation marks omitted).

       As set forth above, the challenged measures burden fundamental rights under the First

Amendment (free exercise of religion) in violation of the equal protection guarantee of the

Fourteenth Amendment. The challenged order disallows religious students from removing masks

while six feet from another person, but allows a person giving a speech to an audience to remove

his/her mask. The order carries no penalty for removing a mask to engage in religious worship in

a house of worship but disallows the same removal of a mask to engage in religious worship or

religious education in the classroom. The order allows for people to remove their masks at voting

poll sites, many located at schools, but disallows Plaintiffs from removing their masks, also at a

school, for religious purposes. The Equal Protection Clause does not permit such disparate and

irrational treatment that burdens Plaintiffs’ fundamental rights. The challenged order lacks any




                                               - 17 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.730 Filed 12/23/20 Page 26 of 40




rational basis and harm Plaintiffs’ protected interests in violation of the Equal Protection Clause

of the Fourteenth Amendment. The Court should not dismiss this claim.

       D. The Pandemic Does Not Empower Defendants to Infringe upon Fundamental
          Rights nor Does It Deprive this Court of Its Duty to Say So.

       Neither Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905), nor this current

pandemic prevents this Court from declaring the challenged measures unlawful and enjoining their

enforcement—now and in the future. As recently stated by the Sixth Circuit, “While the law may

take periodic naps during a pandemic, we will not let it sleep through one.” Roberts v. Neace, 958

F.3d 409, 414-15 (6th Cir. May 9, 2020) (granting a preliminary injunction under the First

Amendment and enjoining the enforcement of Kentucky’s ban on “mass gatherings” during the

current pandemic as applied to in-person church attendances).

       “[T]he pandemic now pervading the nation must be dealt with.” Roberts v. Neace, 457 F.

Supp. 3d 595, 603 (E.D. Ky. May 4, 2020). This, however, must only be accomplished, “without

violating the public’s constitutional rights.” Id. The fundamental liberties guaranteed by the

Constitution contain no pandemic exception. Jacobson does not provide one. The Sixth Circuit

has affirmed this point. See Roberts, 958 F.3d at 409 (granting injunction to enjoin the Kentucky

governor’s restriction on the free exercise of religion during the current pandemic). Indeed,

Jacobson affirms the crucially important role of the judiciary (this Court) to ensure that such an

exception never exits. Per the Supreme Court: “[I]f a statute purporting to have been enacted to

protect the public health, the public morals, or the public safety, has no real or substantial relation

to those objects, or is, beyond all question, a plain, palpable invasion of rights secured by the

fundamental law, it is the duty of the courts to so adjudge, and thereby give effect to the

Constitution.” Jacobson, 197 U.S. at 31.




                                                - 18 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.731 Filed 12/23/20 Page 27 of 40




        Moreover, Justice Gorsuch put to rest the overreliance on Jacobson during this current

pandemic, stating, “Jacobson didn’t seek to depart from normal legal rules during a pandemic, and

it supplies no precedent for doing so.” Roman Catholic Diocese v. Cuomo, 208 L.Ed.2d 206, 213

(U.S. 2020) (Gorsuch, J., concurring). He concludes with a sober warning:

        Why have some mistaken this Court’s modest decision in Jacobson for a towering
        authority that overshadows the Constitution during a pandemic? In the end, I can
        only surmise that much of the answer lies in a particular judicial impulse to stay out
        of the way in times of crisis. But if that impulse may be understandable or even
        admirable in other circumstances, we may not shelter in place when the
        Constitution is under attack. Things never go well when we do.

Id. at 214.

        In Jacobson, amid a smallpox outbreak, a city (acting pursuant to a state statute) mandated

the vaccination of all of its citizens. The Supreme Court upheld the statute against a Fourteenth

Amendment challenge, clarifying that the State’s action was a lawful exercise of its police powers

and noting that, “[u]pon the principle of self-defense, of paramount necessity, a community has

the right to protect itself against an epidemic of disease which threatens the safety of its members.”

Id. at 27. While the Court in Jacobson urges deferential review in times of emergency, it clearly

demands that the courts enforce the Constitution. See id. at 28. Indeed, the Court explicitly

contemplates an important and essential backstop role for the judiciary. See id. at 30

(acknowledging that during a public health crisis the courts have the “duty” to “give effect to the

Constitution”).

        Under Jacobson, therefore, a State’s emergency response can still be unlawful if it

impinges on a fundamental right in a “plain, palpable” way or has “no real or substantial relation”

to the public safety concerns at issue. Id. at 31. Accordingly, per Jacobson, requiring a vaccination

for a disease that is the source of the public emergency is directly related to the government’s

public safety concerns. The same is not true of the challenged order at issue here.



                                                - 19 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.732 Filed 12/23/20 Page 28 of 40




        Moreover, nothing in Jacobson supports the view that an emergency displaces normal

 constitutional standards. This was recently confirmed by the Supreme Court.            See Roman

 Catholic Diocese, 208 L.Ed.2d at 213 (“Jacobson didn’t seek to depart from normal legal rules

 during a pandemic, and it supplies no precedent for doing so. Instead, Jacobson applied what

 would become the traditional legal test associated with the right at issue—exactly what the Court

 does today.”) (Gorsuch, J., concurring). Rather, Jacobson provides that an emergency may justify

 temporary constraints within those standards. As the Second Circuit observed, Jacobson merely

 rejected what would now be called a “substantive due process” challenge to a compulsory

 vaccination requirement, holding that such a mandate “was within the State’s police power.”

 Phillips v. City of New York, 775 F.3d 538, 542-43 (2d Cir. 2015) (observing that “Jacobson did

 not address the free exercise of religion because, at the time it was decided, the Free Exercise

 Clause of the First Amendment had not yet been held to bind the states”) (citing Cantwell v. Conn.,

 310 U.S. 296, 303 (1940)). Jacobson does not give license to government officials to broadly

 suspend the Constitution during a public health crisis. The Sixth Circuit affirms this point. See

 Roberts, 958 F.3d at 414 (acknowledging Jacobson, applying a traditional free exercise analysis

 in a challenge to the Kentucky governor’s executive order issued during the pandemic, and

 enjoining the challenged provision); see generally Soos v. Cuomo, 470 F. Supp. 3d 268, 290

 (N.D.N.Y. June 26, 2020) (“As the Chief Justice recognized in Newsom, it is not the judiciary’s

 role to second guess the likes of Governor Cuomo or Mayor de Blasio when it comes to decisions

 they make in such troubling times, that is, until those decisions result in the curtailment of

 fundamental rights without compelling justification.”) (emphasis added).

        Defendants have not narrowly limited their K-5 mask mandate based on a real threat.

 Instead, Defendants impose overly broad and universal restrictions that are not tied to the facts.




                                               - 20 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.733 Filed 12/23/20 Page 29 of 40




   III.      Plaintiffs Sufficiently Pled Their Claims Under Michigan Law.

          A. Defendants’ Order is Invalid Because Michigan Compiled Laws § 333.2253 Does
             Not Authorize the MDHHS Director to Control How Children Learn in a Private,
             Religious Classroom.

          Defendants’ order exceeds the MDHHS Director’s authority under MCL § 333.2253.

“Administrative agencies are creatures of the Legislature, and their authority is governed by

statute; there are no common-law agency powers.” Wayne Cty. v. AFSCME Local 3317, 325 Mich.

App. 614, 636 (2018). For an agency to have power to act, the Legislature must have granted the

agency that authority with “clear and unmistakable statutory language.” Detroit Pub. Sch. v. Conn,

308 Mich. App. 234, 243 (2014) (citation omitted). “[P]owers specifically conferred on an agency

cannot be extended by inference; no other or greater power was given than that specified.” In re

Implementing Section 6w of 2016 PA 341 for Cloverland Elec. Coop., 329 Mich. App. 163, 177

(2019) (citation omitted). Thus, “[w]hat authority a statute gives an agency is a matter of statutory

interpretation.” In re Reliability Plans of Elec. Utilities for 2017-2021, 949 N.W.2d 73, 86 (Mich.

2020).

          Courts interpret statutes according to the words’ “plain and ordinary meaning” and to the

“common and approved usage of the language.” People v. Vanderpool, -- N.W.2d --, 2020 WL

3967817, at *4 (Mich. July 13, 2020) (citation omitted). Moreover, “every word should be given

meaning, and [courts] should avoid a construction that would render any part of the statute

surplusage or nugatory.” Belcher v. Ford Motor Co., -- N.W. 2d --, 2020 WL 5580155, at *2

(Mich. Ct. App. Sept. 17, 2020) (citation omitted).

          MCL § 333.2253(1) authorizes the MDHHS Director to “prohibit the gathering of people

for any purpose” and to “establish procedures to be followed during the epidemic to insure

continuation of essential public health services and enforcement of health laws.” The statute thus




                                                - 21 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.734 Filed 12/23/20 Page 30 of 40




authorizes the MDHHS Director to take two different types of actions. First, he has the power to

prohibit assemblies or meetings, such as occur at sporting events, conventions, and parades. See

“Gathering,” Random House Webster’s College Dictionary (“Assembly,” “Meeting”). Second, he

can establish procedures for providers of “public health services”—i.e., local health departments,

hospitals, clinics, etc.—that govern how those entities provide services and enforce health laws.

The statute does not authorize Defendant Gordon to prohibit or otherwise regulate, without

legislative approval, the operations of private, religious schools. Nor does the statute allow

Defendant Gordon to create a mandate requiring the wearing of masks during all hours of the

school day. Indeed, this order is neither a prohibition of a gathering, nor does it provide a service.

It is a mandate to buy and wear masks carrying civil and criminal penalties for non-compliance.

       Defendants’ order effectively reinstates the Governor’s previous lockdown orders, which

were struck down by the Michigan Supreme Court in In re Certified Questions From U.S. District

Court, Western District of Michigan, Southern Division, No. 161492, 2020 WL 5877599 (Mich.

Oct. 2, 2020).     And the canon of constitutional avoidance confirms this plain-language

interpretation. “[A] statute must be construed, if fairly possible, so as to avoid not only the

conclusion that it is unconstitutional but also grave doubts upon that score.” People v. Nyx, 734

N.W.2d 548, 556 (Mich. 2007) (citation omitted); see also In re Certified Questions, 2020 WL

5877599, at *12 (“[A]ssuming that there are two reasonable ways of interpreting [a statute]—one

that renders the statute unconstitutional and one that renders it constitutional—we should adopt

the interpretation that renders the statute constitutional.”) (citation omitted). Reading MCL §

333.2253 as a grant of broad, unrestricted powers to control individuals and businesses would

render the statute unconstitutional under the nondelegation doctrine. See In re Certified Questions,

2020 WL 5877599, at *12–*19.




                                                - 22 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.735 Filed 12/23/20 Page 31 of 40




        Because Defendants’ Order is not authorized by statute, it is unlawful. Furthermore,

because the Michigan Supreme Court’s decision in In re Certified Questions is directly applicable,

this Court should not dismiss this claim and instead should exercise supplemental jurisdiction to

decide it.

        B. To the Extent Michigan Compiled Laws § 333.2253 Authorizes Defendant
           Gordon to Broadly Reorder Citizens’ Daily Lives, It Violates the Nondelegation
           Clause of the Michigan Constitution.

        If, this Court finds that MCL § 333.2253 delegates to Defendant Gordon the unlimited

authority to condition and control the inner workings of parochial school education, Defendants’

order violates the Nondelegation Clause.

        The “legislative power” is the power “to regulate public concerns [ ] and to make law for

the benefit and welfare of the state.” 46th Cir. Trial Ct. v. Crawford Cty., 719 N.W.2d 553, 559

(Mich. 2006) (quoting Cooley, Constitutional Limitations 92 (1886)). The “power conferred upon

the legislature to make laws cannot be delegated by that department to any other body or authority.”

In re Certified Questions, 2020 WL 5877599, at *12 (citation omitted). “[A]s the scope of the

powers conferred upon the [Executive] by the Legislature becomes increasingly broad, in regard

to both the subject matter and their duration, the standards imposed upon the [Executive’s]

discretion by the Legislature must correspondingly become more detailed and precise.” Id. at *15.

MCL § 333.2253—as Defendants interpret it—confers “remarkably broad” powers on the

MDHHS Director to indefinitely “reorder social life” in the name of public health, while providing

no meaningful standards (or limitations) on the exercise of that discretion. Id. at *15–16.

Defendants’ order illustrates the statute’s breathtaking scope by imposing restrictions on any

activity where any number of people are close to each other for any purpose anywhere. The subject

matter covered by MCL § 333.2253, as Defendants read the statute, includes a broad delegation of




                                               - 23 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.736 Filed 12/23/20 Page 32 of 40




“the police power,” which “is legislative in nature.” In re Certified Questions, 2020 WL 5877599,

at *15. What is more, MCL § 333.2253 authorizes the MDHHS Director to exercise these police

powers indefinitely, which “considerably broadens the scope of authority conferred by that

statute.” Id. at *16.

        Where, as here, “the scope of the power delegated increases to immense proportions, the

standards must be correspondingly more precise.” Id. (quotations and citation omitted). Yet the

only “standard” by which the Legislature sought to guide the MDHHS Director is through his own

“determin[ation]” of what is “necessary.” MCL § 333.2253(1). In In re Certified Questions, the

Court held that the same standard in the EPGA—which authorized the Governor to issue any

orders “she consider[ed] necessary to protect life and property or to bring the emergency situation

within the affected areas under control,” MCL § 10.31(1)—was “insufficient to satisfy the

nondelegation doctrine.” 2020 WL 5877599, at *17. This is because “contagions, accidents,

misfortunes, risks, and acts of God, ordinarily and inevitably associated with the human condition

and with our everyday social experiences, are simply too various for [‘necessary’] to supply any

meaningful limitation upon the exercise of the delegated power.” Id., at *17. Indeed, the term

“necessary” is “so elastic that it is impossible to imagine what might be done within its extent in

almost every field of administration and of jurisprudence.” Id. (citing Opinion of the Justices,

351 Mass. 761, 52 N.E. 2d 974 (1944)). Indeed, MCL § 333.2253, “in setting forth a ‘necessary’

standard …, neither supplies genuine guidance to the [MDHHS Director] as to how to exercise the

authority delegated to [him] by the [statute] nor constrains [his] actions in any meaningful

manner.” Id. Thus, if MCL § 333.2253 permits Defendants’ order, then the statute is unlawful

under In re Certified Questions. Since unlawful statutes cannot provide the basis for the exercise




                                              - 24 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.737 Filed 12/23/20 Page 33 of 40




of authority, see Brang, Inc. v. Liquor Control Comm., 320 Mich. App. 652, 668 -69(2017), this

claim likewise should not be dismissed.

          Having established the legal justification for the claims at issue, we now proceed to explain

why Plaintiffs have standing and the Court has jurisdiction and the duty to hear Plaintiffs’ claims.

    IV.      This Court Should Hear and Decide this Case.

          A. Standard of Review.

          A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction may take the form

of a facial challenge, which tests the sufficiency of the pleading, or a factual challenge, which

contests the factual basis for jurisdiction. See Am. Freedom Law Ctr., Inc. v. Nessel, No. 1:19-cv-

153, 2020 U.S. Dist. LEXIS 60622, at *9 (W.D. Mich. Jan. 15, 2020); Ohio Nat’l Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990). In a facial attack, the court accepts as true all

the allegations in the complaint. Id. at 325. In a factual attack, the allegations are not afforded a

presumption of truthfulness and the court weighs competing evidence to determine whether subject

matter jurisdiction exists. Id. Defendants do not identify whether this is a facial or a factual attack.

However, it appears to be a facial challenge.

          B. The Eleventh Amendment Does Not Bar Plaintiffs’ Claims.

          Defendants Gordon and Nessel begin their motion by arguing that they are immune from

this lawsuit. They are mistaken. Although State officials generally enjoy Eleventh Amendment

immunity, they may be sued in federal court for prospective relief to halt the enforcement of a

State law that violates the Constitution, as in this case. See Ex parte Young, 209 U.S. 123 (1908).

As stated by the Supreme Court, “In making an officer of the State a party defendant in a suit to

enjoin the enforcement of an act alleged to be unconstitutional it is plain that such officer must

have some connection with the enforcement of the act.” Ex parte Young, 209 U.S. at 157 (emphasis




                                                 - 25 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.738 Filed 12/23/20 Page 34 of 40




added). As the chief law enforcement officer for the State of Michigan, Defendant Nessel is

responsible for ensuring compliance with State law. Similarly, Defendant Gordon, as the chief

public health official, is responsible for ensuring compliance with the challenged order. In short,

Defendants “have some connection with the enforcement of the” challenged order. Consequently,

they do not enjoy Eleventh Amendment immunity from the prospective relief sought by Plaintiffs.4

       C. The Court Should Not Abstain from Resolving Plaintiffs’ Claims.

       Defendants argue that the Court should “refrain from reaching any of Plaintiffs’ claims.”

ECF No. 14, Page ID 249. Defendants are mistaken. As this Court has noted, “[a]bstention from

the exercise of federal jurisdiction is the exception, not the rule.” Hoover Invs., Inc. v. City of

Charlotte, No. 1:04-CV-689, 2005 WL 8172520, at *2 (W.D. Mich. Apr. 26, 2005). And the

Court should make no exception here.

       Pursuant to 42 U.S.C. § 1983, Plaintiffs may seek redress for the deprivation of their rights

protected by United States Constitution in federal court against State actors who threaten these

rights. Abstaining from hearing Plaintiffs’ claims would delay the relief Plaintiffs seek, thereby

causing irreparable harm. Elrod v. Burns, 427 U.S. 347 (1976). The Pullman doctrine should not

be weaponized in a manner that promotes delay. R.R. Comm’n of Tex. v. Pullman Co., 312 U.S.

496 (1941).    Furthermore, unlike in Libertas Classical Association v. Whitmer, the State

Defendants have been served, have appeared, and have been afforded a reasonable opportunity to

be heard. No. 1:20-CV-997, 2020 WL 6498761, at *11 (W.D. Mich. Nov. 3, 2020).



4 The same argument applies to county officials enforcing State laws and State mandates, such as
Defendant Vail, who is named as a defendant to enjoin her enforcement of the State mandate.
Cady v. Arenac Cty., 574 F.3d 334, 343 (6th Cir. 2009). To the extent Defendant Siemon has
claimed absolute immunity, it would not bar Plaintiffs’ claims here. The party seeking immunity
must prove its applicability, and here it would involve a factual determination beyond Plaintiffs’
complaint. Prosecutorial decisions to charge a citizen with a crime is a discretionary function not
protected by absolute immunity. See, e.g., Howell v. Sanders, 668 F.3d 344, 350 (6th Cir. 2012).


                                              - 26 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.739 Filed 12/23/20 Page 35 of 40




        Defendants argue that Colorado River abstention applies because “the Michigan Court of

Claims has assumed its exclusive jurisdiction” over the issues presented by this case, and this case

seeks “identical relief” to that requested in Semlow Peak Performance Chiropractic v. Whitmer,

No. 20-206-MZ (Mich. Ct. Claims). ECF No. 14, Page ID 251. Semlow, however, is not even

close to “identical,” and it would not resolve the constitutional claims raised by Plaintiffs.

Furthermore, this Court has noted that “the State Defendants in Semlow argue that [the plaintiff]

does not have standing to bring that case, so it is possible that the Court of Claims will never reach

the merits of the case.” Mich. Rest. & Lodging Ass’n v. Gordon, No. 1:20-CV-1104, 2020 WL

7053230, at *2 (W.D. Mich. Dec. 2, 2020).

        Lastly, Defendants’ argument under Thibodaux abstention is misguided as that doctrine

pertains to diversity cases, of which this is not. Louisiana Power & Light Co. v. City of Thibodaux,

360 U.S. 25 (1959). None of the abstention doctrines enumerated by Defendants apply to this

case.

        D. The Court Has Jurisdiction to Hear and Decide this Case.

        Article III of the Constitution confines the federal courts to adjudicating actual “cases” or

“controversies.” U.S. Const. art. III, § 2. As stated by the Supreme Court:

        A justiciable controversy is . . . distinguished from a difference or dispute of a
        hypothetical or abstract character; from one that is academic or moot. The
        controversy must be definite and concrete, touching the legal relations of parties
        having adverse legal interests. It must be a real and substantial controversy
        admitting of specific relief through a decree of a conclusive character, as
        distinguished from an opinion advising what the law would be upon a hypothetical
        state of facts.

Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41 (1937) (citations omitted).

        Here, there is nothing hypothetical, abstract, academic, or moot about the legal claims

advanced. This case presents a real and substantial controversy between parties with adverse legal




                                                - 27 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.740 Filed 12/23/20 Page 36 of 40




interests, and this controversy can be resolved through a decree of a conclusive character. Id. It

will not require the Court to render an opinion advising what the law would be upon a hypothetical

state of facts. Id. In short, this Court has the power to hear and decide this case. It can determine

whether the challenged order infringes Plaintiffs’ fundamental rights. The Court could then

declare the measure unconstitutional and enter an appropriate order enjoining its future

enforcement. Thus, this case presents a justiciable controversy in which the judicial function may

be appropriately exercised. Id.; see also Jacobson, 197 U.S. at 31 (stating that it is the “duty of

the courts to so adjudge” the constitutionality of an emergency order that directly impinges

fundamental rights).

       E. Plaintiffs Have Standing.

       In an effort to give meaning to Article III’s “case” or “controversy” requirement, the courts

have developed several justiciability doctrines, including standing. See Susan B. Anthony List v.

Driehaus, 134 S. Ct. 2334, 2341 (2014). “The doctrine of standing gives meaning to these

constitutional limits by identifying those disputes which are appropriately resolved through the

judicial process.” Id. (internal quotations and citation omitted).

       “In essence the question of standing is whether the litigant is entitled to have the court

decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422 U.S. 490, 498 (1975).

Consequently, to invoke the jurisdiction of a federal court, “[a] plaintiff must allege personal injury

fairly traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the

requested relief.” Allen v. Wright, 468 U.S. 737, 751 (1984).

       Plaintiffs satisfy the standing requirement. As stated by the Supreme Court, “[I]t is not

necessary that [Plaintiffs] first expose [themselves] to actual arrest or prosecution to be entitled to

challenge [an order imposing criminal penalties] that [they] claim[] deters the exercise of [their]




                                                - 28 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.741 Filed 12/23/20 Page 37 of 40




constitutional rights.” Steffel v. Thompson, 415 U.S. 452, 459 (1974). Indeed, “courts have

routinely found sufficient adversity between the parties to create a justiciable controversy when

suit is brought by the particular plaintiff subject to the regulatory burden imposed by a statute,” as

in this case. See Nat’l Rifle Assoc. of Am. v. Magaw, 132 F.3d 272, 282 (6th Cir. 1997). Here, a

violation of the challenged order—which directly applies to Plaintiffs, mandating them to enforce

and implement their order and wear masks—is a misdemeanor offense with both civil and criminal

penalties. Defendant Nessel, the Michigan Attorney General, has made clear that she will use her

office to enforce the order, and she has convened a COVID-19 task force to do so. Defendant

Siemon, the Ingham County Prosecuting Attorney, is the official responsible for prosecuting

violations of the order in the county where Resurrection School is located and where Plaintiffs

reside. Standing is not at issue.

       F. The Case Is Ripe.

       The basic rationale of the ripeness doctrine “is to prevent the courts, through premature

adjudication, from entangling themselves in abstract disagreements.” Thomas v. Union Carbide

Agric. Prod. Co., 473 U.S. 568, 580 (1985) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148

(1967)). “The problem is best seen in a twofold aspect, requiring [the courts] to evaluate both the

fitness of the issues for judicial decision and the hardship to the parties of withholding court

consideration.” Abbott Labs., 387 U.S. at 149.

       This case is ripe. There is nothing abstract or hypothetical about this case. The challenged

order was adopted and implemented by Defendant Gordon via a public health order, and a violation

of any its provisions is a misdemeanor. Accordingly, the issues are fit for judicial review, and the

record is adequate to support an informed decision. Nat’l Rifle Assoc. of Am., 132 F.3d at 290 (“In




                                                - 29 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.742 Filed 12/23/20 Page 38 of 40




considering the fitness of an issue for judicial review, the court must ensure that a record adequate

to support an informed decision exists when the case is heard.”).

                                         CONCLUSION

       For the reasons set forth above, this Court should deny Defendants’ motions to dismiss.

                               Respectfully submitted,

                               GREAT LAKES JUSTICE CENTER

                               /s/ Erin Elizabeth Mersino
                               Erin Elizabeth Mersino (P70886)
                               5600 W. Mt. Hope Highway
                               Lansing, Michigan 48917
                               Tel: (517) 322-3207; Fax: (517) 322-3208
                               erin@greatlakesjc.org

                               AMERICAN FREEDOM LAW CENTER

                               /s/ Robert J. Muise
                               Robert J. Muise, Esq. (P62849)
                               PO Box 131098
                               Ann Arbor, Michigan 48113
                               Tel: (734) 635-3756; Fax: (801) 760-3901
                               rmuise@americanfreedomlawcenter.org




                                               - 30 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.743 Filed 12/23/20 Page 39 of 40




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

       I hereby certify that this brief contains 9,562 words exclusive of the case caption, cover

sheets, any table of contents, any table of authorities, the signature block, attachments, exhibits,

and affidavits, and is thus within the word limit allowed under Local Civil Rule 7.2(b)(i). The

word count was generated by the word processing software used to create this brief: Word for

Microsoft Office 365, Version 1904.

                              GREAT LAKES JUSTICE CENTER

                              /s/ Erin Elizabeth Mersino
                              Erin Elizabeth Mersino




                                               - 31 -
Case 1:20-cv-01016-PLM-SJB ECF No. 27, PageID.744 Filed 12/23/20 Page 40 of 40




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the court’s electronic filing system. Parties may access this filing through the court’s

system.

                               GREAT LAKES JUSTICE CENTER

                               /s/ Erin Elizabeth Mersino
                               Erin Elizabeth Mersino
.




                                               - 32 -
